Citation Nr: 0004726	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1996, the RO 
denied service connection for PTSD and for diffuse psoriatic 
lesions as a result of exposure to herbicides.  The veteran 
has perfected an appeal with the denial of service connection 
for PTSD.  In April 1996, the RO denied the veteran's claim 
of individual unemployability.  The veteran has also 
perfected an appeal with this denial of a total rating based 
on individual unemployability.  

The issues on appeal were originally before the Board in 
August 1997 at which time they were remanded for additional 
evidentiary development.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims files show that on statements from the 
veteran which were received at the RO in June 1998 and in 
August 1999, he requested a hearing before a Member of the 
Board at his local RO.  In September 1999, the veteran 
indicated that he desired a video conference to be conducted 
by a Member of the Board.  

The Board finds the veteran has not been afforded an 
opportunity for a hearing before a Board Member, and his 
request for such a hearing has not been withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing at the Houston, Texas, 
RO before a Member of the Board.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


